UNITED STATES COURT OF APPEALS
                                  For the Fifth Circuit



                                         No. 98-40672
                                       Summary Calendar


                              In re: JASPER CALHOUN ROWE,

                                                                                            Debtor

                                    ------------------------------


                                  JASPER CALHOUN ROWE,

                                                                                        Appellant,

                                               versus

               MICHAEL GROSS; BERKELEY FEDERAL BANK & TRUST FSB,
                              Now Ocwen Federal Bank,

                                                                                        Appellees.



                          Appeal from the United States District Court
                               for the Eastern District of Texas
                                          (4:97-CV-93)


                                           April 2, 1999
Before WISDOM, JONES, and EMILIO M. GARZA, Circuit Judges.

Per Curiam:*

       In November of 1996, appellant Jasper Rowe filed a Chapter 13 bankruptcy petition for

the fifth time in a thirty-three month period. The bankruptcy court dismissed the petition and

voided the automatic stay provisions of Chapter 13, allowing Rowe’s creditor, Ocwen Federal

Bank & Trust, to foreclose on Rowe’s home and sell the property. Rowe now appeals that ruling.



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
We affirm.

          Rowe contends that the bankruptcy court abused its discretion in voiding the automatic

stay and dismissing the petition. Rowe further contends that in taking these actions, the

bankruptcy court denied him his rights to due process under the Fifth and Fourteenth

Amendments, and under 11 U.S.C. §§ 1307 (b) and (c). We disagree.

          Having reviewed the record, we hold that there is more than enough evidence to support

the district court’s finding that Rowe’s actions were “wholly abusive of the bankruptcy code’s

tenets.”2 It is clear from the record that Rowe had no intention to genuinely reorganize, and that

his actions were taken solely to interfere improperly with Ocwen’s foreclosure proceedings.

          On the basis of the foregoing, the judgment of the district court is AFFIRMED.




   2
       R. vol. 1 at 119.